DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed August 28, 2019.
Claims 1, 2, 5-8 and 11-14 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 7 and 13) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
5.	Information Disclosure Statement (IDS) filed on 8/29/21 have been considered by the Examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
6.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 13-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed 

to a non-statutory subject matter.

8.	As to claims 13-14, recites the limitation of "A computer program product for processing a query…comprising a computer readable storage medium". The claims are rejected under 35 per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. The Examiner suggest adding the limitation "non-transitory" to claims 13-14 to limit the claim scope to encompass only statutory subject matter.
Claim Rejections- 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
11.	Claims 1, 2, 5-8 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2009/0006320 A1), hereinafter Ding in view of Tatemura et al. (US 2011/0246448 A1), hereinafter Tatemura.
As for claim 1, Ding teaches a method of processing a query into a database, the method comprising: receiving an instruction in each of a plurality of query statement of the query to partition data in the database into respective data partitions for the query (see [0021], [0022], query for data stream, partition query predicate); generating, in response to the instruction, a query execution plan that specifies the data from the database for the respective data partitions according to at least one data characteristic (see [0021], augment event queries with event-condition-action rules, [0022], process instances which can be seen the data, optimize query, keeps relational and object-oriented data unordered, allow relationship specified among data); 
and executing the query execution plan to compel reading the data of the data partitions from the database in respective data streams…one from another and process the query statements for each of the data streams in parallel query processing pipelines (see [0014], event stream is generated by the online order transactions, [0016], query to compile, transactions and order constraints with query execution, [0018], Fig. 5). 
Ding teaches the claimed invention but does not explicitly teach the limitations of data streams independently one from another. In the same field of endeavor, Tatemura teaches the limitations of data streams independently one from another (see Tatemura, [0008], number of queries to the system with web applications and data independence).
Ding and Tatemura both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data that is processed in response to database query. Planning, process for parallel query optimizing, determining partitioning scheme for query execution plan.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tatemura’s teaching to Ding system for an automated approach based optimization which is efficiently execute a query on key value stores. Hence, receive an effective query optimization that takes shorter time to answer the query (see Tatemura, [0006]).
As for claim 7, 
		The limitations therein have substantially the same scope as claim 1 because claim 7 is a system claim for implementing those steps of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tatemura’s teaching to Ding system for an automated approach based optimization which is efficiently execute a query on key value stores. Hence, receive an effective query optimization that takes shorter time to answer the query (see Tatemura, [0006]).
As for claim 13, 
		The limitations therein have substantially the same scope as claim 1 because claim 13 is a computer program product claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tatemura’s teaching to Ding system for an automated approach based optimization which is efficiently execute a query on key value stores. Hence, receive an effective query optimization that takes shorter time to answer the query (see Tatemura, [0006]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Ding and Tatemura teach:
wherein receiving the instruction comprises: specifying the number of data partitions in the instruction (see Ding, [0057]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Ding and Tatemura teach:
wherein generating the query execution plan comprises: selecting a data characteristic from optimizing criteria that partitions the data over the specified number of partitions (see Ding, [0013], [0016]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Ding and Tatemura teach:
further comprising: selecting a database connectivity driver for the database; and issuing the instruction to partition data in the database through the selected database connectivity driver (see Ding, [0078]).
Claims 8, 11, 12 and 14 correspond in scope to claims 2, 5 and 6 and are similarly rejected.
Prior Arts
12.	US 20060218123 A1 teaches SQL queries, partitioning data to be operated on during the processing of the query into smaller fragments so that operations on those fragments can be performed concurrently ([0012]).
US 20070162425 A1 teaches operators for query execution plan to achieve an asynchrony. Each such operator defines a portion of the execution plan that can be executed asynchronously and independently of other portions. A automated algorithms used to perform the query and partition the data ([0032], [0040]).
Data Platform for Machine Learning. SIGMOD, June 2019, teaches: Partition with indices that support dynamic range queries, point queries and efficient streaming on-demand for distributed training (page. 1811).
US 20060218123, US 20070162425, US 6625593. US 7433863, US 20140214754, US 20150149435, US 20110302583, US 20140095474, US 7984043, US 20150154256, US 20110246448 described at least the limitations of query into a database is processed by receiving an instruction to partition data in the database into respective data partitions for the query. In response to the instruction, a query execution plan is generated that specifies the data from the database for the respective data partitions according to at least one data characteristic. The query execution plan is executed to compel reading the data of the data partitions from the database in respective data streams independently one from another. 
Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
	The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 

Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                                                                                                                                                                                            
 9/9/21